                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON

PATRICIA B.,1                                                                        6:18-cv-536-JR

                                         Plaintiff,
                                                                                             ORDER
                        v.

NANCY A. BERRYHILL,
Deputy Commissioner of Social Security,

                                       Defendant.

RUSSO, Magistrate Judge:

       Plaintiff brings this proceeding to obtain judicial review of the Commissioner's final decision

denying plaintiff's application for disability insurance and supplemental security income benefits.

Plaintiff asserts disability beginning October 22, 2013, due to back pain, high blood pressure,

swelling feet, headaches, and chest pain. Tr. 231, 283.



       1
       In the interest of privacy, this order uses only the first name and the initial of the last
name of the non-governmental party in this case.

Page 1 - ORDER
        After a hearing held on September 26, 2016, an administrative law judge (ALJ) determined

plaintiff was not disabled. Plaintiff asserts the ALJ erred by: (1) failing to provide legally sufficient

reasons for rejecting plaintiff’s symptom testimony; and (2) relying on expert testimony based on

an incomplete picture of plaintiff’s limitations.

A.      Plaintiff’s Credibility

        Plaintiff testified she can’t work because: she suffers from pain after sitting for ten to fifteen

minutes; has to elevate her feet two times a day; has swelling in both hands with loss of strength and

tingling in her fingers; has a limited range of motion; and gets sick throughout the day from her pain

pills. Tr. 94. Plaintiff testified she had fusion surgery in 2014 and has had balance issues and left

foot drop since then. Tr. 96-97. Plaintiff also testified she stopped physical therapy because “it hurt

more than helped.” Tr. 95. In addition, plaintiff noted she had planned on further surgery to implant

a spinal cord stimulator to address her pain issues. Tr. 94, 95-96.

         The ALJ found plaintiff retained the residual functional capacity to perform light work

specifically finding plaintiff:

        could lift and/or carry ten pounds frequently, twenty pounds occasionally; she can
        stand and/or walk for six hours out of an eight-hour workday; she can sit for six
        hours out of an eight-hour workday; she can occasionally climb ladders, ropes and
        scaffolds, stoop, and crawl; she can frequently kneel and climb ramps and stairs; and
        she is to avoid concentrated exposure to extreme cold and hazards.

Tr. 58. Based on this finding and expert testimony, the ALJ determined plaintiff is capable of

performing her past relevant work as a secretary and rehabilitation clerk. Tr. 62. In addition, the

ALJ determined plaintiff could perform other work including receptionist, bookkeeper, and credit

interviewer. Tr. 63-64.

        The ALJ accepted plaintiff’s testimony only to the extent her testimony is consistent with the


Page 2 - ORDER
conclusion she can do the work described above. Tr. 59. The ALJ otherwise rejected plaintiff’s

testimony because plaintiff “engaged in a somewhat normal level of daily activity and interaction.

The claimant admitted activities of daily living including she drives, did the books for church, mops,

sweeps, does dishes, shops, goes to the movies, goes out to eat, and goes to church.” Tr. 59. The

ALJ also found the physical and mental capabilities required to perform these daily activities

replicate those necessary for obtaining and maintaining employment. Tr. 59. In addition, the ALJ,

while accepting that plaintiff’s medical impairments could reasonably cause the alleged symptoms,

found the limiting effects of the symptoms were inconsistent with the medical evidence. Tr. 59.

Moreover, the ALJ found the treatment record revealed routine, conservative, and non-emergency

treatment since the alleged onset date. Tr. 60.

       1.      Daily Activities

       Plaintiff specifically testified regarding her daily activities:

               ... So I read a lot. I can't write as much as I used to. I used to keep, like,
       journals. And I did, like, a lot of administrative work for my church previously, until
       I had the accident and started -- you know, I couldn't keep the accounting books
       anymore. And I really can't do, like, computer work or anything like that anymore.
       So I, kind of, just read and help my daughter.

               Now, what I do have a problem with, like, say, if I have to mop or sweep or
       stand at the sink and do something, then I have that -- like, the pain from this side,
       and I can't stand there very long to do it. So I get a lot of help from my daughter.
       You know, her friends help me and my other family members, whenever they visit,
       help.

Tr. 97-98. Plaintiff further testified: she helps prepare meals; cannot do dishes, vacuum, or grocery

shops; does not go to movies “as much anymore”; goes to eat out “now and then”; and goes to

church, but sits close to the end of the pew so she “won’t disturb anybody if she needs to get up.”

Tr. 98-99.


Page 3 - ORDER
        The record does not contain substantial evidence that plaintiff’s daily activities are

inconsistent with her alleged limitations or are transferable to a work setting. Plaintiff described

limitations in performing her daily activities consistent with limitations she alleges prevent her from

working. Moreover, the record does not show that plaintiff’s daily activities involve the tasks of the

jobs listed See Fair v. Bowen, 885 F.3d 597, 603 (9th Cir. 1989):

                There must therefore be some types of evidence capable of being introduced
        at a hearing on which an ALJ can rely to find a pain allegation incredible.

                One such type of evidence would be testimony about the claimant's daily
        activities. If the claimant runs marathons, as an extreme example, an ALJ could
        reasonably assume that the claimant's pain is not so debilitating as to prevent him
        from working. More realistically, if, despite his claims of pain, a claimant is able to
        perform household chores and other activities that involve many of the same physical
        tasks as a particular type of job, it would not be farfetched for an ALJ to conclude
        that the claimant's pain does not prevent the claimant from working.

                This line of reasoning clearly has its limits: The Social Security Act does not
        require that claimants be utterly incapacitated to be eligible for benefits, ... and many
        home activities are not easily transferable to what may be the more grueling
        environment of the workplace, where it might be impossible to periodically rest or
        take medication. Yet if a claimant is able to spend a substantial part of his day
        engaged in pursuits involving the performance of physical functions that are
        transferable to a work setting, a specific finding as to this fact may be sufficient to
        discredit an allegation of disabling excess pain.

        Accordingly, the ALJ failed to provide a clear and convincing reason for rejecting plaintiff’s

testimony on the basis of her daily activities. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007).

        2.      Objective Medical Record

        The ALJ summarized the medical record and determined it did not support the extent of

plaintiff’s alleged disabling symptoms. Tr. 59-61. However, the lack of objective medical evidence

to support plaintiff's subjective pain testimony, even if true, is insufficient as a matter of law as the




Page 4 - ORDER
sole basis to reject Plaintiff's testimony. Price v. Astrue, 2010 WL 3895545, at *4 (C.D. Cal. Oct.

4, 2010).

        3.      Conservative Treatment

        The ALJ determined plaintiff’s treatment was routine and conservative and that it did not

support the extent of the limitations alleged. It is unclear why the ALJ determined plaintiff’s

treatment contradicted her alleged limitations beyond the ALJ’s citation to one note in the record in

which it was reported on April 22, 2015, that plaintiff obtained relief on current medications. Tr.

661.

        Around October 2013, after plaintiff fell down a stairwell, she began to experience severe

pain. Tr. 104. After pain management and spinal injections failed to alleviate the pain, in July 2014,

plaintiff underwent lumbar fusion surgery. Tr. 104, 527, 522. Plaintiff was subsequently prescribed

narcotic pain medications and used a TENS unit. Tr. 164. As plaintiff testified, the pain medications

and TENS unit were not effective and she planned to have surgery to place a spinal cord stimulator.

Tr. 95-96 (plaintiff testified on September 26, 2016 that tests are scheduled for stimulator surgery);

Tr. 79 (persistent issues of “total spine pain” as of October 22, 2015 make plaintiff a candidate for

spinal cord stimulator).    The record does not demonstrate plaintiff responded favorably to

conservative treatment. Cf. Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (positive

response to conservative treatment such as physical therapy, anti-inflammatory medication, and a

TENS unit undermines reports regarding the disabling nature of pain). Accordingly, the ALJ failed

to provide any clear and convincing reasons supported by substantial evidence in the record to reject

plaintiff’s allegations of disabling pain.




Page 5 - ORDER
B.      Expert Testimony

        Plaintiff asserts the ALJ erred in relying on non-examining physician Dr. Jon Arnow to find

plaintiff could perform light work. See Tr. 164 (Dr. Arnow’s opinion indicating capacity for light

work dated June 8, 2015). Plaintiff incorrectly asserts Dr. Arnow’s opinion did not include the MRI

test results showing stenosis potentially affecting plaintiff’s exiting L4 nerve roots. See Tr. 561

(October 2014 MRI showing potential affect on nerve roots). However, Dr. Arnow did, in fact,

review plaintiff’s MRI. Tr. 159.

        Plaintiff also argues the ALJ’s residual functional capacity assessment provided to the

vocational expert did not include limitations on mobility, balance issues, and ability to sit and stand

for long periods of time as assessed by plaintiff’s treating physician Dr. Gorden Chu. Tr. 1000.

However, those limitations were not actually assessed by Dr. Chu, but instead were reported to him

by plaintiff. Accordingly the ALJ did not err in relying on Dr. Arnow’s opinion, or in failing to

include the limitations noted in Dr. Chu’s report.

        Nonetheless, as noted above, the ALJ did fail to properly assess plaintiff’s subjective

limitations which were not included in the hypothetical to the vocational expert. Therefore, it is

unclear if the limitations noted Dr. Chu’s report should have been accounted for in the ALJ’s

residual functional capacity assessment.

C.      Remand

        Plaintiff argues the court should remand for payment of benefits. The court declines to do

so. Although the ALJ failed to provide legally sufficient reasons for rejecting plaintiff's testimony,

the record requires further development. The medical assessments, on the record, indicate plaintiff’s

ability to perform light work conflict with plaintiff’s assertions regarding her ability to sit and stand;


Page 6 - ORDER
therefore, further proceedings are necessary prior to any finding of disability. Because a remand for

further proceedings is necessary, a remand for payment of benefits is not warranted. See Treichler

v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1105, 1106–07 (9th Cir. 2014) (A remand for further

proceedings is necessary based on the inconsistencies between plaintiff's testimony and the medical

reports).

                                         CONCLUSION

        Pursuant to Sentence 4 of 42 U.S.C. § 405(g), the decision of the Commissioner is reversed

and remanded for further proceedings.

               DATED this 9th day of April, 2019.

                                                    /s/ Jolie A. Russo
                                                   JOLIE A. RUSSO
                                                   United States Magistrate Judge




Page 7 - ORDER
